Citation Nr: 0901634	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-02 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left hip disorder, to 
include as secondary to the service-connected disability of 
degenerative joint disease, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active service from March 1963 to March 1966, 
October 1966 to October 1969 and January 1970 to May 1984.
This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDING OF FACT

The competent evidence fails to demonstrate a left hip 
disorder that is related to active service or that is 
directly caused or aggravated by his service-connected 
disability of degenerative joint disease, left knee.


CONCLUSION OF LAW

A left hip disorder was not incurred during the veteran's 
active duty service, nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in April 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  This letter also requested that the 
veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the April 2003 letter was sent to the 
veteran prior to the June 2003 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
April 2003 letter complied with the requirements of 38 
U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159(b) (2008).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although no such notice was provided to the 
veteran, the Board has concluded that the preponderance of 
the evidence is against the veteran's claims.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the veteran's service treatment records, VA treatment 
records, and VA examination report are associated with the 
claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The veteran was afforded a compensation 
and pension (C&P) examination dated May 2003.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose the claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that the claimed 
disorder is related to service is required.

The veteran claims that his current left hip disorder should 
receive secondary service connection to his left knee 
disorder.  Having granted service connection for degenerative 
joint disease, left knee, it is necessary to determine 
whether the veteran's left hip disorder is proximately due to 
or the result of the service-connected degenerative joint 
disease, left knee, chronically worsened the left hip 
disorder.  In addition, if secondary service connection is 
denied, the Board must also determine if the veteran is 
entitled to direct service connection for the left hip 
disorder.

With regard to the issue of secondary service connection, the 
Board notes that while this appeal was pending, VA amended 38 
C.F.R. § 3.310, the regulation concerning secondary service 
connection.  The intent of the amendment is to conform the 
regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court decision that clarified the circumstances under which a 
veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  See 71 Fed. 
Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.
Prior to this amendment, secondary service connection was 
warranted for a disability when the evidence demonstrates 
that the disability for which the claim is made is 
proximately due to or the result of a service-connected 
disease or injury or that a service-connected disease or 
injury has chronically worsened the disability for which 
service connection is sought.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board 
finds that the old version of 38 C.F.R. § 3.310 is applicable 
to the veteran's claim in this instance because the veteran's 
original claim of entitlement to secondary service connection 
for a back disorder was received in April 2004.  

The Board observes that the record contains evidence that 
contradicts the veteran's claim that his left hip disorder is 
secondary to his left knee disorder.  The veteran was 
afforded a compensation and pension (C&P) examination in May 
2003, which provided a negative nexus opinion regarding the 
likelihood of the veteran's left hip disorder being caused or 
aggravated by his service connected degenerative joint 
disease, left knee.  The examiner in the May 2003 examination 
report states that it is unlikely that the veteran's left hip 
disorder is related to any knee condition and that the 
current condition of the left hip is out of proportion to the 
condition of the left knee.  The examiner notes that the 
veteran's current diagnosis in his left hip is avascular 
necrosis of the femoral head with severe degenerative joint 
disease.  The examiner further states that there are various 
risk factors for development of avascular necrosis including 
the long term use of corticosteroids, excessive alcohol 
intake, trauma to the affected area, sickle cell disease, and 
Gaucher's disease.  The examiner opines that the veteran's 
avascular necrosis is likely the result of the veteran's 
excessive alcohol intake which in the past was as much as 
twelve beers a day and now averages six beers per day.  
Therefore, given the VA examiners statement that it is 
unlikely that the veteran's left hip disorder is related to 
his left knee disorder, the Board concludes that secondary 
service connection is unwarranted.

The Board finds, in reviewing the record, that there is no 
competent medical evidence that shows that the veteran's left 
hip disorder is caused by or aggravated by the veteran's 
service-connected left knee disorder and indeed there is 
evidence that the left hip disorder is not at all related to 
the left knee disorder.  Therefore the preponderance of the 
evidence is against the veteran's claim.

Having determined that there can be no secondary service 
connection, the Board will determine whether there can be 
direct service connection for the veteran's left hip 
disorder.

The Board notes that the C&P examination dated May 2003 
indicates that the veteran is currently diagnosed with severe 
degenerative joint disease of the left hip with avascular 
necrosis of the femoral head.  VA treatment records dated May 
2004 state that the veteran had an operation for left total 
hip arthroplasty.  Both the preoperative and postoperative 
diagnoses were noted as left degenerative joint disease of 
the hip.  Therefore the Board concludes that the veteran has 
a current diagnosis of a hip disorder.

After a careful review of the record, the Board concludes 
that the competent evidence of record, however, does not 
demonstrate that the veteran's current left hip disorder is 
related to his military service.  The veteran's service 
treatment records do not indicate that the veteran suffered 
an injury to his left hip while on active duty.  The 
veteran's separation examination does not show that the 
veteran suffered from any left hip disorder and lists the 
veteran's lower extremities as normal.  Therefore the 
preponderance of the evidence indicates that the veteran did 
not suffer an injury to his left hip while on active duty. 

As noted above, the May 2003 C&P examination reports that the 
veteran's left hip disorder is likely the result of the 
veteran's excessive alcohol intake, a risk factor for 
avascular necrosis, which is a condition that occurs when a 
section of bone dies and becomes weakened as the body 
attempts to repair it.  The examiner further notes that a 
review of the veteran's medical records did not indicate that 
the veteran had any injury to the left hip in service.  Given 
no evidence of injury to the left hip in service and the 
examiner's lack of a positive nexus between any current 
diagnosis and military service, the Board finds that the 
veteran's left hip disorder is not related to his military 
service.

In addition to a lack of competent evidence providing any 
link between the veteran's left hip disorder and his military 
service, the Board notes that there is no indication in the 
post-service medical records that the veteran again sought 
treatment for left hip pain until 2002, eighteen years after 
discharge from service.  The lapse in time between the in-
service treatment and the first post-service diagnosis of a 
left hip disorder also weighs against the veteran's claim.  
The Board may, and will, consider in its assessment of 
service connection, the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  

The Board recognizes the veteran's assertion that he has 
experienced left hip pain since service; however, pain alone 
without an underlying disorder is not a disability for which 
service connection may be granted.  Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  Moreover, the veteran is not shown to 
have the requisite medical expertise to diagnose a left hip 
disorder or render a competent medical opinion regarding its 
cause.  Consequently, his assertion is afforded no probative 
value regarding the question of whether his current left hip 
disorder is related to service.

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§1101, 1112, 1113 (West 2002); 38 C.F.R. §§3.307, 
3.309 (2008).  This presumption is rebuttable by affirmative 
evidence to the contrary. Id.  However, the medical evidence 
does not show that the veteran currently suffers arthritis 
related to service or that arthritis manifested to a 
compensable degree within one year of discharge.  

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
of service connection for a left hip disorder.  In this 
regard, the medical evidence shows a current diagnosis of a 
left hip disorder; however, there is no competent evidence of 
an in-service injury and no competent evidence that the 
current diagnosis can be linked to any incident in service.  
The Board concludes that the weight of the probative 
evidence, consisting of the lapse in time between service and 
post service complaints and the May 2003 C&P examiner's 
opinion, is against any nexus between any current left hip 
disorder and active service.  The Board has considered the 
benefit of the doubt rule; however, as a preponderance of the 
evidence is against this claim such rule does not apply and 
the claim must be denied.  38 U.S.C.A. §5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left hip disorder is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


